Citation Nr: 1611380	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-29 274 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for sleep apnea.
 
3.  Entitlement to service connection for hypertension, including as due to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active military service from November 1982 to April 1987.  He also had time in the United States Army Reserve. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded for further development in November 2012.  

In March 2013, the Veteran testified during a videoconference hearing before an Acting Veterans Law Judge.  A transcript of the hearing is of record.

This case was remanded for further development in June 2014.  

In December 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for diabetes mellitus, Type II, sleep apnea and hypertension.  When this case was before the Board in June 2014, it was determined to further development was needed to include affording the Veteran a VA examination to determine the etiology of his diabetes mellitus, sleep apnea and hypertension.  The Veteran was afforded a VA examination in June 2015.  Since that time, however, the Veteran has raised the argument that his disabilities are secondary to exposure to Agent Orange during service.  While the Veteran does not contend that he served in the Republic of Vietnam during the Vietnam era, he claims that by way of his military occupational specialty as a canvas repair technician he was exposed to Agent Orange.  

He claims that he repaired tents that were used in Vietnam and that he came in contact with the tents just about 5 to 7 years after the tents were in storage, and that the lifespan of Agent Orange chemicals in storage greatly exceeds 5 to 7 years.  In light of the Veteran's new theory of entitlement, the Board finds that a remand is warranted to determine if the Veteran was or could have been exposed to Agent Orange during his service as claimed.

The record is not clear that where the Veteran was stationed tents were located that had been in Vietnam.  It is also not clear from the record that if those tents were repaired instead of surplused if they did come from Vietnam.  Moreover, it is not clear that even if repaired they would have contained Agent Orange to such a degree as to warrant the conclusion that there was exposure to Agent Orange. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the electronic records the Veteran's complete personnel records to include the bases on which he was stationed during his service.  As needed, contact the Veteran for information concerning the bases he was on when these tents were reportedly repaired and the approximate dates that such repairs would most likely have been done.

2.  Contact the Joint Services Records Research Center, the Department of the Army, and any other appropriate source and request that they determine if it is reasonable to conclude that a Veteran serving in the 1980s with the military occupation of canvas repair technician (fabric repair specialist) would be exposed to Agent Orange from repairing canvas tents used in the Republic of Vietnam during the Vietnam era.  Information sought should include whether such tents were retrieved from Vietnam, if so whether they were repaired at any base the Veteran was at, and if so, ascertain whether there are any studies or indications that the tents used in Vietnam might have had significant residue of Agent Orange years after use in Vietnam.  If significant number of tents were not returned, if there was no repair, or if the tents were otherwise surplused, such findings should be reported.  Any response received must be documented in the record.  

3.  If a positive response is received from the service department, the AOJ must then obtain an addendum opinion that addresses whether the Veteran's hypertension, diabetes mellitus and/or sleep apnea are related to such herbicide exposure.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  After review of the record, the examiner must opine whether it is at least as likely as not that hypertension, diabetes mellitus and/or sleep apnea are related to herbicide exposure in service.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.  Thereafter, the AOJ should readjudicate the claims.  If any claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



